DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/13/2018, 05/20/2019, 10/22/2019, 02/25/2020, and 07/01/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: system 130 as discussed in paragraphs 0022, 0023,0024, and 0025 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both the user input system 140  and the system 130.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by US 9,817,967 B1 (“Shukla”).
at least one non-transitory memory device with computer-readable code stored thereon; at least one processing device; and at least one module stored in said memory device and comprising instruction code that is executable by the at least one processing device and configured to cause said at least one processing device to(Shukla, col. 5, lines 25-32, fig.1(100), fig. 2(250, 251,253, 252), “Computer 250 shows an example of components that may be included in servers or any computer system that may be used in the system 100 to perform the operations described herein. For example, computer 250 may include one or more processors 251 that may execute machine readable instructions 253 stored on a non-transitory computer readable medium 252. The computer readable medium 252 may include hardware storage, such as memory, hard drives, etc.”)receive information associated with one or more actions initiated by a user within a technology environment(Shukla, col.3 lines 23-25, fig. 1(100, 110, 120, 130, 10),  “The IAM system 110 may receive requests from users 10… to perform access management tasks. The requests, if approved, may be performed by the [Access Management] [S]ystem 100.” Note: It is being interpreted that the Access Management System represents the technology environment); generate one or more primary data points based on at least receiving information associated with one or more actions; classify the user into a class based on at least the one or more primary data points generated (Shukla, col. 11 lines 28-48, fig.1(110, 120), fig. 5(501, 502, 503, 504),  “[T]he AMRF system 120 includes a rule based expert system that can determine whether an incoming request from the IAM system 110 is a composite request or another type of access management request. The incoming access Note: It is being interpreted that parsing the request to identity the target system, the operation to be performed and a user associated with a request represents generate one or more primary data points and determining whether the request is either a composite request or another type of request represents classify the user into a class);retrieve one or more pre-configured bots associated with the class, wherein the class is associated with one or more predetermined primary data points, wherein the one or more pre-configured bots are capable of executing the one or more actions initiated by the user(Shukla, col. 11 lines 51-64, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B, fig. 5(501,502,503), “At 503, if the incoming access management request is determined to be a composite request, the expert system of the AMRF system 120 generates access management instructions to be executed by one or more the robots 132 for the tasks to be executed for the composite request. The access management instructions are stored in the robot instruction queue 126. For example, the AMRF system 120 creates entries in the table 300 for the access management instructions to be executed. If the incoming access management request is determined not to be a composite request, at 504, the AMRF system 120 generates an access management instruction to be executed by a robot for the incoming access management request, and stores the access management instruction in the robot instruction queue 126.” Note: It is being interpreted that the one or more the robots for the composite request and the robot for the incoming access management request represents one or 1; and deploy the one or more pre-configured bots to execute the one or more actions initiated by the user (Shukla, col.10, lines 1-19, fig. 4(415), “At 415, the robot executes the access management instruction on the target system specified in the access management instruction. For example, the robot logs into the target system specified in the access management instruction. The robot may login as a system administrator, according to its programming, to perform the access management task specified in the access management instruction. The robot performs the management task specified in the access management instruction, such as creating a user account for a user specified in the access management instruction. The robot may mimic the actions of a system administrator to perform the access management task. For example, the robot accesses a portal for the target system. The portal may include a login page. The robot logs in as a system administrator. To create the user account, the robot selects an option in the portal to create an account, and performs the operations through the portal to create the user account.”). 
Regarding dependent claim 2, Shukla teaches the system of claim 1, wherein the module is further configured to classify the user into the class (Shukla, col. 11 lines 45-48, fig. 1(100, 110, 120, 130, 10),  “a machine learning classifier may be used by the expert system of the AMRF system 120 to classify an incoming request [from the user] as a composite request or another type of request in order to identify incoming composite requests…”), wherein classifying further comprises comparing the generated one or more primary data points with the one or more predetermined primary data points associated with the class (Shukla, col. 11 lines 31-42, fig. 2(213, 214215), “The incoming access management request may be parsed to identify the target system, the operation to be performed ( e.g., create user account, modify user account, Note: It is being interpreted that the parsed information represents the generated one or more primary data points and the rule from the knowledge base that is associated with the operation and the target system information represents the one or more predetermined primary data points associated with the class).2  
Regarding dependent claim 3, Shukla teaches the system of claim 1, wherein the class is associated with one or more groups of one or more pre-configured bots(Shukla, col. 11 lines 51-64, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig. 5(501,502,503), “At 503, if the incoming access management request is determined to be a composite request, the expert system of the AMRF system 120 generates access management instructions to be executed by one or more the robots 132 for the tasks to be executed for the composite request. The access management instructions are stored in the robot instruction queue 126. For example, the AMRF system 120 creates entries in the table 300 for the access management instructions to be executed. If the incoming access management request is determined not to be a composite request, at 504, the AMRF system 120 generates an access management instruction to be executed by a robot for the incoming access management request, and stores the access management instruction in the robot instruction queue 126.”).3 
to retrieve the one or more pre-configured bots, wherein retrieving further comprises retrieving the one or more pre- configured bots associated with at least one of the one or more groups (Shukla, col. 11 lines 51-64, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B, fig. 5(501,502,503),  “At 503, if the incoming access management request is determined to be a composite request, the expert system of the AMRF system 120 generates access management instructions to be executed by one or more the robots 132 for the tasks to be executed for the composite request. The access management instructions are stored in the robot instruction queue 126. For example, the AMRF system 120 creates entries in the table 300 for the access management instructions to be executed. If the incoming access management request is determined not to be a composite request, at 504, the AMRF system 120 generates an access management instruction to be executed by a robot for the incoming access management request, and stores the access management instruction in the robot instruction queue 126.”).  
Regarding dependent claim 5, Shukla teaches the system of claim 1, wherein the module is further configured to continuously update the class associated with the user(Shukla, col. 10 lines 20-31, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B(416), fig. 5(501,502,503), “At 416, the robot updates the status of the access management instruction in the queue, such as table 300, based on the performance of the operations to execute the access management task specified in the instruction. For example, the robot may send a table update instruction to the AMRF system 120 to update the status in the entry in the table 300 for the performed access management instruction. The status field may be updated based on whether the access management instruction was successfully completed, failed or whether an exception was Note: It is being interpreted that updating the status of the access management instruction in the queue represents update the class associated with the user)based on at least receiving information associated with one or more actions initiated by the user in real-time within the technology environment(Shukla, col. 8 lines 19-27, fig.1(100, 110, 120, 131, 132, 130, 126, 122,125, 220, 10, 140), fig.3(300), fig.4A(400),  fig.4B, fig. 5(501,502,503), “FIGS. 4A-B illustrates a method 400, according to an embodiment. The method 400 may be performed by the system 100. At 401, the IAM system 110 receives a request to perform an access management task. For example, a user may submit a request to the IAM system 110 via a request portal or may send a message to the IAM system 110 with the request. The request may include a request to create, modify or delete a user account on a target system of the target systems 140.”)4.
Regarding claim 8, Shukla teaches a computerized method for automated deployment of pre-configured bots for executing one or more actions initiated by a user within a technology environment based on a supervised classification of the user into a predetermined class, the method comprising: receiving information associated with one or more actions initiated by a user within a technology environment(Shukla, col.3 lines 23-25, fig. 1(100, 110, 120, 130, 10),  “The IAM system 110 may receive requests from users 10… to perform access management tasks. The requests, if approved, may be performed by the [Access Management] [S]ystem 100.” Note: It is being interpreted that the Access Management System represents the technology environment); generating one or more primary data points based on at least receiving information associated with one or more actions; classifying the user into a class based on at least the one or more primary data points generated (Shukla, col. 11 lines 28-48, Note: It is being interpreted that parsing the request to identity the target system, the operation to be performed and a user associated with a request represents generate one or more primary data points and determining whether the request is either a composite request or another type of request represents classify the user into a class);retrieving one or more pre-configured bots associated with the class, wherein the class is associated with one or more predetermined primary data points, wherein the one or more pre-configured bots are capable of executing the one or more actions initiated by the user(Shukla, col. 11 lines 51-64, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B, fig. 5(501,502,503), “At 503, if the incoming access management request is determined to be a composite request, the expert system of the AMRF system 120 generates access management instructions to be executed by one or more the robots 132 for the tasks to be executed for the composite request. The access management instructions are stored in the robot instruction queue 126. For example, the AMRF system 120 creates entries in the table 300 for the access management instructions to be executed. If the incoming access management request is determined not to be a composite request, at 504, the AMRF system 120 generates an access management instruction to be executed by a robot for the Note: It is being interpreted that the one or more the robots for the composite request and the robot for the incoming access management request represents one or more pre-configured bots associated with the class)5; and deploying the one or more pre-configured bots to execute the one or more actions initiated by the user (Shukla, col.10, lines 1-19, fig. 4(415), “At 415, the robot executes the access management instruction on the target system specified in the access management instruction. For example, the robot logs into the target system specified in the access management instruction. The robot may login as a system administrator, according to its programming, to perform the access management task specified in the access management instruction. The robot performs the management task specified in the access management instruction, such as creating a user account for a user specified in the access management instruction. The robot may mimic the actions of a system administrator to perform the access management task. For example, the robot accesses a portal for the target system. The portal may include a login page. The robot logs in as a system administrator. To create the user account, the robot selects an option in the portal to create an account, and performs the operations through the portal to create the user account.”). 
Regarding dependent claim 9, Shukla teaches the computerized method of claim 8,wherein classifying further comprises comparing the generated one or more primary data points with the one or more predetermined primary data points associated with the class (Shukla, col. 11 lines 31-42, fig. 2(213, 214215), “The incoming access management request may be parsed to identify the target system, the operation to be performed ( e.g., create user account, modify user account, delete user account, etc.), and a user associated with the request. Note: It is being interpreted that the parsed information represents the generated one or more primary data points and the rule from the knowledge base that is associated with the operation and the target system information represents the one or more predetermined primary data points associated with the class).6 
Regarding dependent claim 10, Shukla teaches the computerized method of claim 8,  wherein the class is associated with one or more groups of one or more pre-configured bots(Shukla, col. 11 lines 51-64, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig. 5(501,502,503), “At 503, if the incoming access management request is determined to be a composite request, the expert system of the AMRF system 120 generates access management instructions to be executed by one or more the robots 132 for the tasks to be executed for the composite request. The access management instructions are stored in the robot instruction queue 126. For example, the AMRF system 120 creates entries in the table 300 for the access management instructions to be executed. If the incoming access management request is determined not to be a composite request, at 504, the AMRF system 120 generates an access management instruction to be executed by a robot for the incoming access management request, and stores the access management instruction in the robot instruction queue 126.”).7  
 retrieving the one or more pre-configured bots, wherein retrieving further comprises retrieving the one or more pre- configured bots associated with at least one of the one or more groups (Shukla, col. 11 lines 51-64, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B, fig. 5(501,502,503),  “At 503, if the incoming access management request is determined to be a composite request, the expert system of the AMRF system 120 generates access management instructions to be executed by one or more the robots 132 for the tasks to be executed for the composite request. The access management instructions are stored in the robot instruction queue 126. For example, the AMRF system 120 creates entries in the table 300 for the access management instructions to be executed. If the incoming access management request is determined not to be a composite request, at 504, the AMRF system 120 generates an access management instruction to be executed by a robot for the incoming access management request, and stores the access management instruction in the robot instruction queue 126.”).  
Regarding dependent claim 12, Shukla teaches the computerized method of claim 8, wherein the method further comprises continuously updating the class associated with the user(Shukla, col. 10 lines 20-31, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B(416), fig. 5(501,502,503), “At 416, the robot updates the status of the access management instruction in the queue, such as table 300, based on the performance of the operations to execute the access management task specified in the instruction. For example, the robot may send a table update instruction to the AMRF system 120 to update the status in the entry in the table 300 for the performed access management instruction. The status field may be updated based on whether the access management instruction was successfully completed, failed Note: It is being interpreted that updating the status of the access management instruction in the queue represents update the class associated with the user)based on at least receiving information associated with one or more actions initiated by the user in real-time within the technology environment(Shukla, col. 8 lines 19-27, fig.1(100, 110, 120, 131, 132, 130, 126, 122,125, 220, 10, 140), fig.3(300), fig.4A(400),  fig.4B, fig. 5(501,502,503), “FIGS. 4A-B illustrates a method 400, according to an embodiment. The method 400 may be performed by the system 100. At 401, the IAM system 110 receives a request to perform an access management task. For example, a user may submit a request to the IAM system 110 via a request portal or may send a message to the IAM system 110 with the request. The request may include a request to create, modify or delete a user account on a target system of the target systems 140.”).8
Regarding claim 15, Shukla teaches a computer program product for automated deployment of pre-configured bots for executing one or more actions initiated by a user within a technology environment based on a supervised classification of the user into a predetermined class, the computer program product comprising a non-transitory computer-readable medium comprising code causing a first apparatus to:(Shukla, col. 5, lines 25-32, fig.1(100), fig. 2(250, 251,253, 252), “Computer 250 shows an example of components that may be included in servers or any computer system that may be used in the system 100 to perform the operations described herein. For example, computer 250 may include one or more processors 251 that may execute machine readable instructions 253 stored on a non-transitory computer readable medium 252. The computer readable medium 252 may include hardware storage, such as memory, hard receive information associated with one or more actions initiated by a user within a technology environment(Shukla, col.3 lines 23-25, fig. 1(100, 110, 120, 130, 10),  “The IAM system 110 may receive requests from users 10… to perform access management tasks. The requests, if approved, may be performed by the [Access Management] [S]ystem 100.” Note: It is being interpreted that the Access Management System represents the technology environment); generate one or more primary data points based on at least receiving information associated with one or more actions; classify the user into a class based on at least the one or more primary data points generated (Shukla, col. 11 lines 28-48, fig.1(110, 120), fig. 5(501, 502, 503, 504),  “[T]he AMRF system 120 includes a rule based expert system that can determine whether an incoming request from the IAM system 110 is a composite request or another type of access management request. The incoming access management request may be parsed to identify the target system, the operation to be performed (e.g., create user account, modify user account, delete user account, etc.), and a user associated with the request…a machine learning classifier may be used by the expert system of the AMRF system 120 to classify an incoming request [from the user] as a composite request or another type of request in order to identify incoming composite requests…” Note: It is being interpreted that parsing the request to identity the target system, the operation to be performed and a user associated with a request represents generate one or more primary data points and determining whether the request is either a composite request or another type of request represents classify the user into a class);retrieve one or more pre-configured bots associated with the class, wherein the class is associated with one or more predetermined primary data points, wherein the one or more pre-configured bots are capable of executing the one or more actions initiated by the user(Shukla, col. 11 lines 51-64, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), Note: It is being interpreted that the one or more the robots for the composite request and the robot for the incoming access management request represents one or more pre-configured bots associated with the class)9; and deploy the one or more pre-configured bots to execute the one or more actions initiated by the user (Shukla, col.10, lines 1-19, fig. 4(415), “At 415, the robot executes the access management instruction on the target system specified in the access management instruction. For example, the robot logs into the target system specified in the access management instruction. The robot may login as a system administrator, according to its programming, to perform the access management task specified in the access management instruction. The robot performs the management task specified in the access management instruction, such as creating a user account for a user specified in the access management instruction. The robot may mimic the actions of a system administrator to perform the access management task. For example, the robot accesses a portal for the target system. The portal may include a login page. The robot logs in as a system administrator. To create the user account, the 
Regarding dependent claim 16, Shukla teaches the computer program product of claim 15, wherein the apparatus is further configured to classify the user into the class (Shukla, col. 11 lines 45-48, fig. 1(100, 110, 120, 130, 10),  “a machine learning classifier may be used by the expert system of the AMRF system 120 to classify an incoming request [from the user] as a composite request or another type of request in order to identify incoming composite requests…”), wherein classifying further comprises comparing the generated one or more primary data points with the one or more predetermined primary data points associated with the class (Shukla, col. 11 lines 31-42, fig. 2(213, 214215), “The incoming access management request may be parsed to identify the target system, the operation to be performed ( e.g., create user account, modify user account, delete user account, etc.), and a user associated with the request. This parsed information may be stored in the working memory 215 shown in FIG. 2 of the expert system. The inference engine 213 may identify a rule from the knowledge base 214 that is associated with the operation and the target system, and the rule may identify whether the incoming access management request is a composite request based on the operation and the target system.” Note: It is being interpreted that the parsed information represents the generated one or more primary data points and the rule from the knowledge base that is associated with the operation and the target system information represents the one or more predetermined primary data points associated with the class).10  
Regarding dependent claim 17, Shukla teaches the computer program product of claim 15, wherein the one or more classes are associated with one or more groups of one or more pre-configured bots(Shukla, col. 11 lines 51-64, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig. 5(501,502,503), “At 503, if the incoming access management request is determined to be a composite request, the expert system of the AMRF system 120 generates access management instructions to be executed by one or more the robots 132 for the tasks to be executed for the composite request. The access management instructions are stored in the robot instruction queue 126. For example, the AMRF system 120 creates entries in the table 300 for the access management instructions to be executed. If the incoming access management request is determined not to be a composite request, at 504, the AMRF system 120 generates an access management instruction to be executed by a robot for the incoming access management request, and stores the access management instruction in the robot instruction queue 126.”).11  
Regarding dependent claim 18, Shukla teaches the computer program product of claim 17, wherein the first apparatus is further configured to retrieve the one or more pre-configured bots, wherein retrieving further comprises retrieving the one or more pre- configured bots associated with at least one of the one or more groups (Shukla, col. 11 lines 51-64, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B, fig. 5(501,502,503),  “At 503, if the incoming access management request is determined to be a composite request, the expert system of the AMRF system 120 generates access management instructions to be executed by one or more the robots 132 for the tasks to be executed for the composite request. The access management instructions are stored in the robot instruction queue 126. For example, the AMRF system 120 creates entries in the table 300 for the access management instructions to be executed. If the incoming access management request is determined not to be a composite request, at 504, the AMRF system 120 generates an access management instruction to be .  
Regarding dependent claim 19, Shukla teaches the computer program of claim 15, wherein the first apparatus is further configured to continuously update the class associated with the user(Shukla, col. 10 lines 20-31, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B(416), fig. 5(501,502,503), “At 416, the robot updates the status of the access management instruction in the queue, such as table 300, based on the performance of the operations to execute the access management task specified in the instruction. For example, the robot may send a table update instruction to the AMRF system 120 to update the status in the entry in the table 300 for the performed access management instruction. The status field may be updated based on whether the access management instruction was successfully completed, failed or whether an exception was encountered. The remarks field may be updated to provide explanation of an exception or a failed execution.” Note: It is being interpreted that updating the status of the access management instruction in the queue represents update the class associated with the user)based on at least receiving information associated with one or more actions initiated by the user in real-time within the technology environment(Shukla, col. 8 lines 19-27, fig.1(100, 110, 120, 131, 132, 130, 126, 122,125, 220, 10, 140), fig.3(300), fig.4A(400),  fig.4B, fig. 5(501,502,503), “FIGS. 4A-B illustrates a method 400, according to an embodiment. The method 400 may be performed by the system 100. At 401, the IAM system 110 receives a request to perform an access management task. For example, a user may submit a request to the IAM system 110 via a request portal or may send a message to the IAM system 110 with the 12

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,817,967 B1 (“Shukla”) in view of US 7,861,252 B2(“Uszok”).
Regarding dependent claim 6, Shukla teaches the system of claim 5, wherein continuously updating further comprises: monitoring the one or more actions executed by the one or more pre-configured bots deployed to execute the one or more actions initiated by the user(Shukla, col. 9 lines 43-59, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B(412), fig. 5(501,502,503), “At 412, a robot of the robots 132 monitors a queue of access management instructions in the AMRF system 120. The queue may include access management instructions in the table 300 that are not yet started. Monitoring may include querying the AMRF system 120 for access management instruction instructions in the table 300 that have a status of not yet started. One or more of the robots 132 may monitor the queue of access management instructions, and the access management instructions may be executed in an order determined by an instruction execution policy. For example, an instruction execution policy may specify to execute the oldest instruction, or an instruction execution policy may specify priorities for executing instructions based on the target system that the instruction is to be executed or based on the department or role of a user associated with the instructions. For example, accounts for executives may be created before accounts for other users.”)13;receiving an indication that the one or more actions have been executed by the one or more pre-configured bots(Shukla, col. 10 lines 20-31, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B(416), fig. 5(501,502,503), “At 416, the robot updates the status of the access management instruction in the queue, such as table 300, based on the performance of the operations to execute the access management task specified in the instruction. For example, the 14; to indicate whether the one or more actions initiated by the user have been executed successfully by the one or more pre-configured bots(Shukla, col. 10 lines 20-33, fig.1(110, 120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B(416, 417), fig. 5(501,502,503),  “At 416, the robot updates the status of the access management instruction in the queue, such as table 300, based on the performance of the operations to execute the access management task specified in the instruction…The status field [of table 300] may be updated based on whether the access management instruction was successfully completed, failed or whether an exception was encountered. The remarks field may be updated to provide explanation of an exception or a failed execution. At 417, the updated status is provided to the IAM system 110.”)15; indicating that the one or more pre-configured bots have successfully executed the one or more actions initiated by the user(Shukla, col. 10 lines 20-33, fig.1(110, 120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B(416, 417), fig. 5(501,502,503), “At 416, the robot updates the status of the access management instruction in the queue, such as table 300, based on the performance of the operations to execute the access management task specified in the instruction…The status field [of table 300] may be updated based on whether the access management instruction was successfully completed, failed or whether an exception was 16 
 Shukla does not teach: initiating a presentation of user interface for display on a user device, the user interface comprising one or more selectable options for the user; and receiving, via the user interface, a user selection of at least one of the one or more options.
However, Uszok teaches initiating a presentation of user interface for display on a user device, the user interface comprising one or more selectable options for the user; and receiving, via the user interface, a user selection of at least one of the one or more options(Uszok, cols. 9-10, lines 49-67 & lines 1-17, fig.5(520, 530, 560), fig.14A, fig.14B(1406), fig.14C, fig.14D, fig.14E, fig.14F, “Referring now to FIG. 5, the botMaster comprises several components…[t]he first component is a botManager component 560 for managing one or more bots, creating or acquiring them, installing them, configuring them, executing them, terminating them, etc.)… [t]he botMaster also includes a presentation layer for interaction with a human user. More specifically, the presentation layer implements a graphical user interface (GUI) 520…[o]ne example of a botMaster GUI is illustrated in FIG. 14…Clicking on a selected tab expands the display to show more detail of the selected topic. FIG. 14B for example shows the "installed bots" tab 1406 activated; the expanded display lists all of the installed bots and provides buttons for installing a new bot or launching one of the installed bots. The other items shown in FIG. 14 reflect the various types of actions and information made available to the user by the botMaster program.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla’s system in view of Uszok to , col. 9, lines 59-65, “The botMaster also includes a presentation layer for interaction with a human user. More specifically, the presentation layer implements a graphical user interface (GUI) 520 to enable a user 522 to configure or acquire a bot as desired. Through this interface, the user can deploy any number of bots to carry out a wide range of operations without the user having to have any particular software expertise.”).
Regarding dependent claim 7, Shukla in view of Uszok teaches the system of claim 6, wherein the module is further configured to: receive, via the user interface, the user selection of at least one of the one or more options(Uszok, cols. 9-10, lines 49-67 & lines 1-17, fig.5(520, 530, 560), fig.14A, fig.14B fig.14C, fig.14D, fig.14E, fig.14F, “Referring now to FIG. 5, the botMaster comprises several components…[t]he first component is a botManager component 560 for managing one or more bots, creating or acquiring them, installing them, configuring them, executing them, terminating them, etc.)… [t]he botMaster also includes a presentation layer for interaction with a human user. More specifically, the presentation layer implements a graphical user interface (GUI) 520…[o]ne example of a botMaster GUI is illustrated in FIG. 14…Clicking on a selected tab expands the display to show more detail of the selected topic. FIG. 14B for example shows the "installed bots" tab 1406 activated; the expanded display lists all of the installed bots and provides buttons for installing a new bot or launching one of the installed bots. The other items shown in FIG. 14 reflect the various types of actions and information made available to the user by the botMaster program.”)indicating that the one or more pre-configured bots have not successfully executed the one or more actions initiated by the user; receive, from the user, information associated with one or more actions initiated by the user that were not executed by the one or more pre-configured bots (Shukla, col. 10, lines 45-51, fig.1(110, 120, 131, 132, 130, 126, 122,125, 220, 10), “The IAM system 110 may also interact with a system administrator to remediate failed access management instructions or access management instructions that encountered an exception. For example, if the updated status was failed or exception, then the IAM system 110 may send a message, such as an email, text message or an instant message, to a system administrator to take remedial action.);re-configure the one or more pre-configured bots to execute the one or more actions initiated by the user that were not executed by the one or more pre-configured bots(Shukla, col. 13, lines 35-50, fig. 2(230),  “A robot may be automatically reprogrammed in response to a detected programming failure. For example, the help desk system 230 may include a recorder to record manual execution of a failed instruction. For example, if execution failed due to a new user interface at the target system, the recorder may record user operations performed on a browser of system administrator's computer to execute an operation on the new interface of the target system via the browser. The recorded user operations may then be used to [re]program a robot.”); and re-deploy the one or more pre-configured bots (Shukla, col. 10, lines 45-51, fig.1(110, 120, 131, 132, 130, 126, 122,125, 220, 10),“The system administrator can then take remedial action…[t]hen, if needed, the IAM system 110 may generate a new request to be sent to the AMRF system 120 to execute the access management instruction for the failed access management task, and the access management instruction should be able to be successfully completed by a robot.”).17 
monitoring the one or more actions executed by the one or more pre-configured bots deployed to execute the one or more actions initiated by the user(Shukla, col. 9 lines 43-59, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B(412), fig. 5(501,502,503), “At 412, a robot of the robots 132 monitors a queue of access management instructions in the AMRF system 120. The queue may include access management instructions in the table 300 that are not yet started. Monitoring may include querying the AMRF system 120 for access management instruction instructions in the table 300 that have a status of not yet started. One or more of the robots 132 may monitor the queue of access management instructions, and the access management instructions may be executed in an order determined by an instruction execution policy. For example, an instruction execution policy may specify to execute the oldest instruction, or an instruction execution policy may specify priorities for executing instructions based on the target system that the instruction is to be executed or based on the department or role of a user associated with the instructions. For example, accounts for executives may be created before accounts for other users.”)18;receiving an indication that the one or more actions have been executed by the one or more pre-configured bots(Shukla, col. 10 lines 20-31, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B(416), fig. 5(501,502,503), “At 416, the robot updates the status of the access management instruction in the queue, such as table 300, based on the performance of the operations to execute the access management task specified in the instruction. For example, the robot may send a table update instruction to the AMRF system 120 to update the status in the entry in the table 300 for the performed access management instruction. The status field may be 19; to indicate whether the one or more actions initiated by the user have been executed successfully by the one or more pre-configured bots(Shukla, col. 10 lines 20-33, fig.1(110, 120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B(416, 417), fig. 5(501,502,503),  “At 416, the robot updates the status of the access management instruction in the queue, such as table 300, based on the performance of the operations to execute the access management task specified in the instruction…The status field [of table 300] may be updated based on whether the access management instruction was successfully completed, failed or whether an exception was encountered. The remarks field may be updated to provide explanation of an exception or a failed execution. At 417, the updated status is provided to the IAM system 110.”)20; indicating that the one or more pre-configured bots have successfully executed the one or more actions initiated by the user(Shukla, col. 10 lines 20-33, fig.1(110, 120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B(416, 417), fig. 5(501,502,503), “At 416, the robot updates the status of the access management instruction in the queue, such as table 300, based on the performance of the operations to execute the access management task specified in the instruction…The status field [of table 300] may be updated based on whether the access management instruction was successfully completed, failed or whether an exception was 21 
 Shukla does not teach: initiating a presentation of user interface for display on a user device, the user interface comprising one or more selectable options for the user; and receiving, via the user interface, a user selection of at least one of the one or more options.
However, Uszok teaches initiating a presentation of user interface for display on a user device, the user interface comprising one or more selectable options for the user; and receiving, via the user interface, a user selection of at least one of the one or more options(Uszok, cols. 9-10, lines 49-67 & lines 1-17, fig.5(520, 530, 560), fig.14A, fig.14B(1406), fig.14C, fig.14D, fig.14E, fig.14F, “Referring now to FIG. 5, the botMaster comprises several components…[t]he first component is a botManager component 560 for managing one or more bots, creating or acquiring them, installing them, configuring them, executing them, terminating them, etc.)… [t]he botMaster also includes a presentation layer for interaction with a human user. More specifically, the presentation layer implements a graphical user interface (GUI) 520…[o]ne example of a botMaster GUI is illustrated in FIG. 14…Clicking on a selected tab expands the display to show more detail of the selected topic. FIG. 14B for example shows the "installed bots" tab 1406 activated; the expanded display lists all of the installed bots and provides buttons for installing a new bot or launching one of the installed bots. The other items shown in FIG. 14 reflect the various types of actions and information made available to the user by the botMaster program.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla’s computerized method in view of , col. 9, lines 59-65, “The botMaster also includes a presentation layer for interaction with a human user. More specifically, the presentation layer implements a graphical user interface (GUI) 520 to enable a user 522 to configure or acquire a bot as desired. Through this interface, the user can deploy any number of bots to carry out a wide range of operations without the user having to have any particular software expertise.”).
Regarding dependent claim 14, Shukla in view of Uszok teaches the computerized method of claim 13, wherein the method further comprises: receiving, via the user interface, the user selection of at least one of the one or more options(Uszok, cols. 9-10, lines 49-67 & lines 1-17, fig.5(520, 530, 560), fig.14A, fig.14B fig.14C, fig.14D, fig.14E, fig.14F, “Referring now to FIG. 5, the botMaster comprises several components…[t]he first component is a botManager component 560 for managing one or more bots, creating or acquiring them, installing them, configuring them, executing them, terminating them, etc.)… [t]he botMaster also includes a presentation layer for interaction with a human user. More specifically, the presentation layer implements a graphical user interface (GUI) 520…[o]ne example of a botMaster GUI is illustrated in FIG. 14…Clicking on a selected tab expands the display to show more detail of the selected topic. FIG. 14B for example shows the "installed bots" tab 1406 activated; the expanded display lists all of the installed bots and provides buttons for installing a new bot or launching one of the installed bots. The other items shown in FIG. 14 reflect the various types of actions and information made available to the user by the botMaster indicating that the one or more pre-configured bots have not successfully executed the one or more actions initiated by the user; receiving, from the user, information associated with one or more actions initiated by the user that were not executed by the one or more pre-configured bots (Shukla, col. 10, lines 45-51, fig.1(110, 120, 131, 132, 130, 126, 122,125, 220, 10), “The IAM system 110 may also interact with a system administrator to remediate failed access management instructions or access management instructions that encountered an exception. For example, if the updated status was failed or exception, then the IAM system 110 may send a message, such as an email, text message or an instant message, to a system administrator to take remedial action.);re-configuring the one or more pre-configured bots to execute the one or more actions initiated by the user that were not executed by the one or more pre-configured bots(Shukla, col. 13, lines 35-50, fig. 2(230),  “A robot may be automatically reprogrammed in response to a detected programming failure. For example, the help desk system 230 may include a recorder to record manual execution of a failed instruction. For example, if execution failed due to a new user interface at the target system, the recorder may record user operations performed on a browser of system administrator's computer to execute an operation on the new interface of the target system via the browser. The recorded user operations may then be used to [re]program a robot.”); and re-deploying the one or more pre-configured bots (Shukla, col. 10, lines 45-51, fig.1(110, 120, 131, 132, 130, 126, 122,125, 220, 10),“The system administrator can then take remedial action…[t]hen, if needed, the IAM system 110 may generate a new request to be sent to the AMRF system 120 to execute the access management instruction for the failed access 22 
Regarding dependent claim 20, Shukla teaches the computer program product of claim 19, wherein continuously updating further comprises: monitoring the one or more actions executed by the one or more pre-configured bots deployed to execute the one or more actions initiated by the user(Shukla, col. 9 lines 43-59, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B(412), fig. 5(501,502,503), “At 412, a robot of the robots 132 monitors a queue of access management instructions in the AMRF system 120. The queue may include access management instructions in the table 300 that are not yet started. Monitoring may include querying the AMRF system 120 for access management instruction instructions in the table 300 that have a status of not yet started. One or more of the robots 132 may monitor the queue of access management instructions, and the access management instructions may be executed in an order determined by an instruction execution policy. For example, an instruction execution policy may specify to execute the oldest instruction, or an instruction execution policy may specify priorities for executing instructions based on the target system that the instruction is to be executed or based on the department or role of a user associated with the instructions. For example, accounts for executives may be created before accounts for other users.”)23;receiving an indication that the one or more actions have been executed by the one or more pre-configured bots(Shukla, col. 10 lines 20-31, fig.1(120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B(416), fig. 5(501,502,503), “At 416, the robot updates the status of the access management instruction in the queue, such as table 300, based on the performance of the 24; to indicate whether the one or more actions initiated by the user have been executed successfully by the one or more pre-configured bots(Shukla, col. 10 lines 20-33, fig.1(110, 120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B(416, 417), fig. 5(501,502,503),  “At 416, the robot updates the status of the access management instruction in the queue, such as table 300, based on the performance of the operations to execute the access management task specified in the instruction…The status field [of table 300] may be updated based on whether the access management instruction was successfully completed, failed or whether an exception was encountered. The remarks field may be updated to provide explanation of an exception or a failed execution. At 417, the updated status is provided to the IAM system 110.”)25; indicating that the one or more pre-configured bots have successfully executed the one or more actions initiated by the user(Shukla, col. 10 lines 20-33, fig.1(110, 120, 131, 132, 130, 126, 122,125, 220, 10), fig.3(300), fig.4A,  fig.4B(416, 417), fig. 5(501,502,503), “At 416, the robot updates the status of the access management instruction in the queue, such as table 300, based on the performance of the operations to execute the access management task specified in the instruction…The status field [of table 300] may be updated based on whether the access 26 
 Shukla does not teach: initiating a presentation of user interface for display on a user device, the user interface comprising one or more selectable options for the user; and receiving, via the user interface, a user selection of at least one of the one or more options.
However, Uszok teaches initiating a presentation of user interface for display on a user device, the user interface comprising one or more selectable options for the user; and receiving, via the user interface, a user selection of at least one of the one or more options(Uszok, cols. 9-10, lines 49-67 & lines 1-17, fig.5(520, 530, 560), fig.14A, fig.14B(1406), fig.14C, fig.14D, fig.14E, fig.14F, “Referring now to FIG. 5, the botMaster comprises several components…[t]he first component is a botManager component 560 for managing one or more bots, creating or acquiring them, installing them, configuring them, executing them, terminating them, etc.)… [t]he botMaster also includes a presentation layer for interaction with a human user. More specifically, the presentation layer implements a graphical user interface (GUI) 520…[o]ne example of a botMaster GUI is illustrated in FIG. 14…Clicking on a selected tab expands the display to show more detail of the selected topic. FIG. 14B for example shows the "installed bots" tab 1406 activated; the expanded display lists all of the installed bots and provides buttons for installing a new bot or launching one of the installed bots. The other items shown in FIG. 14 reflect the various types of actions and information made available to the user by the botMaster program.”).
, col. 9, lines 59-65, “The botMaster also includes a presentation layer for interaction with a human user. More specifically, the presentation layer implements a graphical user interface (GUI) 520 to enable a user 522 to configure or acquire a bot as desired. Through this interface, the user can deploy any number of bots to carry out a wide range of operations without the user having to have any particular software expertise.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0173784 Al (deals with monitoring autonomous robots at various client workstations)
US 9,354,909 B2 (deals with VMbots that work in a virtual machine environment and the VMbots can be clustered together and allows VMbots to communicate with each other on tasks)
US 2017/0270431 Al (deals with creating a bot classifier that is able to assign different bots based on computer service problems and bots can be rewarded or penalized based on the service history)   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM CLARK STANDKE whose telephone number is (571)270-1806.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERIC NILSSON/Primary Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        2 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        3 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        4 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        5 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        6 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        7 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        8 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        9 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        10 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        11 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        12 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        13 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        14 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        15 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        16According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all. 
        17 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        18 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        19 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        20 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        21According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all. 
        22 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        23 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        24 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        25 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        26According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.